— Appeal from an order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered March 13, 2015. The order denied the motion of plaintiffs seeking leave to reargue their opposition to the motions of defendants to dismiss the amended complaint.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in Page v Niagara Falls Mem. Med. Ctr. ([appeal No. 1] 141 AD3d 1084 [2016]).
Present — Centra, J.P., Peradotto, Lindley, DeJoseph and NeMoyer, JJ.